Case 1:20-cv-00269-JB-MU Document 11 Filed 08/04/20 Page 1 of 1           PageID #: 58




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


CLARENCE LUKER, # 276254,                  :

      Plaintiff,                           :

vs.                                        :   CIVIL ACTION 20-0269-JB-MU

JOHNNY PORTIS, et al.,                     :

      Defendants.                          :



                                        ORDER


      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that this action be DISMISSED

without prejudice as malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), and that the

action be counted as a strike for the purposes of 28 U.S.C. § 1915(g).

      DONE and ORDERED this 4th day of August, 2020.

                                        /s/ JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
